



COURT OF APPEAL FOR ONTARIO

CITATION: Sparr v. Downing, 2021 ONCA 40

DATE: 20210119

DOCKET: C67981

van
    Rensburg, Benotto and Thorburn JJ.A.

BETWEEN

Bernard
    René Jean Sparr

Applicant (Appellant)

and

Denise
    Lee Downing

Respondent (Respondent)

Karen Kernisant, for the appellant

Ian C. Vallance
, for the respondent

Heard: December 3, 2020 by video conference

On
    appeal from the orders of Justice Michelle OBonsawin of the Superior Court of
    Justice, dated May 24, and June 20, 2019.

COSTS ENDORSEMENT

[1]

The appellant shall pay the respondent costs
    fixed in the amount of $20,000 inclusive of HST and disbursements. These costs
    may be considered as support payments for purposes of the Family Responsibility
    Office.

K.
    van Rensburg J.A.

M.L.
    Benotto J.A.

J.A.
    Thorburn J.A.


